Affirmed and Memorandum Opinion filed February 11, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00359-CV

             CHARLES THOMAS CLAYTON, M.D., Appellant

                                       V.
                    TEXAS MEDICAL BOARD, Appellee

                  On Appeal from the 345th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-15-001675

                 MEMORANDUM OPINION

      Appellant Dr. Charles Thomas Clayton’s medical license was revoked after
he was convicted of eight tax offenses. Clayton sought reissuance of his medical
license following the completion of his supervised release. Appellee, the Texas
Medical Board (the “Board”), determined Clayton was ineligible for reissuance of
his medical license and Clayton appealed. For the reasons below, we affirm.
                                       BACKGROUND

Procedural Framework

        In 2006, Clayton was convicted on two felony counts of filing false tax
returns and six misdemeanor counts of failing to file tax returns. Clayton was
sentenced to five years in prison and released in June 2011 to serve 12 months
supervised release. After the government moved to revoke Clayton’s term of
supervised release, Clayton was resentenced to serve an additional 11 months
supervised release, which concluded in June 2013.

        Clayton applied for reissuance of his medical license in September 2012 and
the Board denied his application. Clayton requested a hearing with the State
Office of Administrative Hearings (“SOAH”) to contest the Board’s determination.
A three-day hearing was held in January 2014 before an administrative law judge
(“ALJ”).

Evidence

        Clayton was the first witness to testify at the SOAH hearing. Clayton said
he is a diagnostic radiologist who was licensed to practice medicine in Texas in
1978.

        Clayton testified that he pleaded guilty to one misdemeanor count of failure
to timely file a federal income tax return in 1996. He said he paid a fine and was
sentenced to one year probation. According to Clayton, the Board did not take any
action with respect to this offense.

        In 2006, Clayton was convicted on two felony counts of filing false tax
returns and six misdemeanor counts of failing to file tax returns. Clayton was
sentenced to five years’ imprisonment. In its sentencing order, the district court
noted that the sentence was “an upward variation” from the federal sentencing

                                           2
guidelines given the “nature and circumstance of the offense itself”, which the
district court described as follows:

      Dr. Clayton prepared and filed for refunds in excess of $168,000.00
      for the tax years 1997 and 1998 regarding income tax returns prepared
      by a CPA and signed and filed by him in [a] timely fashion. He
      subscribed the request for refunds under the penalties of perjury
      expressing [] his income was “zero” in each of these years. He
      deliberately and willfully refused to file income tax returns for the
      years 1999, 2000, 2001, 2002, 2003, and 2004, notwithstanding being
      advised by his CPAs, the Internal Revenue Service, and other
      professionals of the law [of] his obligations to file and pay income
      taxes. Additionally, for years [Clayton] deliberately documented and
      prepared for the criminal trial he knew would come by obtaining and
      reviewing [the] prosecutor’s manual of the Department of Justice for
      tax cases, seeking certain documents to place in his files and requested
      [] names of CPAs and lawyers to be used as witnesses. He developed
      correspondence with government offices, elected officials, and
      expended large sums of money to produce a video and a compact disc
      with intent to induce others not to file or pay their taxes under the
      theory that he allegedly espoused.
                             *           *             *
      [T]he record is without dispute that Dr. Clayton is above-average
      intelligence, highly educated, and enjoyed a successful career in
      practicing radiology. However, for purely vindictive reasons and
      personal greed, he not only deliberately took advantage of the
      American tax system . . . but also willfully planned and violated the
      law. . . . It is clear to the undersigned that Dr. Clayton has no remorse
      for his actions. At all times, he thought he would be acquitted by the
      jury because of his preparation and testimony.
After he was sentenced, Clayton entered into an agreed order with the Board
whereby he agreed to the revocation of his medical license. Clayton was released
from prison in June 2011 to serve 12 months under supervised release.

      In June 2012, the government moved to revoke Clayton’s supervised release
on grounds that Clayton had “been playing a shell game with his financial

                                         3
resources” and “provid[ing] his supervising probation officers in Houston with an
incorrect statement of his monthly expenditures.” The motion to revoke also
asserted that, despite a reported gross income of $120,000, Clayton (1) had paid
less than 2% of his $50,000 court fine, and (2) had not paid anything towards the
$7,400 he owed for prosecutions costs. The motion also alleged that Clayton was
engaging in numerous other accounting irregularities, including misrepresenting
his income and “using his son’s bank account as a nominee account to hide his true
financial situation.” The district court granted the motion to revoke and sentenced
Clayton to an additional 11 months supervised release.

      Clayton was also assigned a new probation officer, who put him on an
installment plan paying $1,500 a month towards his fine and prosecution costs.
Clayton paid off the entirety of the fine in November 2012 with a $65,000 loan he
received from Dr. Richey, the owner of U.S. Imaging. Clayton testified that
Richey had provided “enormous[]” financial help since his release from prison.

      Clayton worked at U.S. Imaging both before and after his incarceration.
After his incarceration, Clayton’s job duties at U.S. Imaging included working on
policies and procedures for various imaging studies as well as other quality
assurance tasks.      Since 2011, Clayton estimated that he had reviewed
approximately 36,000 imaging studies through his work at U.S. Imaging. Clayton
testified that, if his medical license is reissued, he plans to return to U.S. Imaging
as a radiologist.

      Discussing his payment arrangements with U.S. Imaging and Richey,
Clayton said he had been receiving $10,000 a month: $5,600 as salary and $4,400
as a loan. Clayton testified that this payment arrangement had been in place since
September 2011. Clayton was unsure exactly how much money Richey had loaned
him since he was released from prison but estimated it was more than $100,000.

                                          4
       Clayton testified that he currently owes the IRS $450,000 in back taxes.
Clayton said he was currently paying $150 a month towards this balance.

       The ALJ also heard testimony from Dr. Edward C. Knudson, who worked
with Clayton at U.S. Imaging both before and after Clayton’s incarceration.
According to Knudson, the work Clayton performed at U.S. Imaging after his
release from prison was “[e]xtremely useful.” Knudson responded affirmatively
when asked if Clayton was “a good radiologist” and “able to resume the practice of
radiology.” Knudson agreed that it would be in the public’s and Clayton’s best
interests to have Clayton resume his career as a radiologist.

Decisions

       After the conclusion of the SOAH hearing, the ALJ signed a proposal for
decision concluding Clayton did not meet the applicable criteria for reissuance of
his medical license. The Board, in its final order, declined to make any changes to
the proposal for decision and adopted the ALJ’s findings of fact and conclusions of
law. The Board concluded Clayton “is hereby ineligible for a Texas Medical
License.”

       Clayton filed a petition for judicial review in the trial court. The trial court
affirmed the Board’s final order in its final judgment. Clayton timely appealed to
the Third Court of Appeals and his case was transferred to this court by Texas
Supreme Court Transfer Order.1

                                         ANALYSIS

       We begin with an overview of the applicable standards of review and
governing law before delving into the issues Clayton raises on appeal.
       1
         Because of the transfer, we must decide this case in accordance with the precedent of
the Third Court of Appeals if our decision otherwise would have been inconsistent with that
court’s precedent. See Tex. R. App. P. 41.3.

                                              5
I.      Standards of Review and Governing Law

        Under the Texas Administrative Procedure Act (the “APA”), we review the
 Board’s final order using the substantial evidence standard. See Tex. Gov’t Code
 Ann. § 2001.174; see also Scally v. Tex. State Bd. of Med. Exam’rs, 351 S.W.3d
 434, 440 (Tex. App.—Austin 2011, pet. denied). The APA authorizes reversal or
 remand of an agency’s decision that prejudices an appellant’s substantial rights
 because the administrative filings, inferences, conclusions, or decisions:

        1.    violate a constitutional or statutory provision;
        2.    exceed the agency’s statutory authority;
        3.    were made through unlawful procedure;
        4.    are affected by other error of law; or
        5.    are arbitrary or capricious or characterized by an abuse of discretion
              or a clearly unwarranted exercise of discretion.

 Tex. Gov’t Code Ann. § 2001.174(2)(A)-(D), (F); see also Scally, 351 S.W.3d at
 440.

        The APA also authorizes the court to review an agency’s findings,
 inferences, conclusions, and decisions to determine whether “they are reasonably
 supported by substantial evidence considering the reliable and probative evidence
 in the record as a whole.” Scally, 351 S.W.3d at 440-41. Under this standard, we
 presume the agency’s final order is supported by substantial evidence and the
 appellant bears the burden of proving otherwise. Id. at 441. “The burden is a
 heavy one — even a showing that the evidence preponderates against the agency’s
 decision will not be enough to overcome it, if there is some reasonable basis in the
 record for the action taken by the agency.” Id. Whether the agency’s order
 satisfies the substantial evidence standard is a question of law. Id.

        Substantial evidence “‘does not mean a large or considerable amount of

                                           6
  evidence, but rather such relevant evidence as a reasonable mind might accept as
  adequate to support a conclusion of fact.’” Id. (quoting Lauderdale v. Tex. Dep’t
  of Agric., 923 S.W.2d 834, 836 (Tex. App.—Austin 1996, no writ)). Accordingly,
  we will sustain an agency’s action if the evidence as a whole is such that
  reasonable minds could have reached the conclusion the agency must have reached
  to justify its action. Id.

         We may not substitute our judgment for that of the Board concerning the
  weight of the evidence on questions committed to agency discretion. Id.; see also
  Tex. Gov’t Code Ann. § 2001.174. The factfinder determines the credibility of
  witnesses and the weight of their testimony. Scally, 351 S.W.3d at 441. “We may
  not set aside an agency decision merely because testimony was conflicting or
  disputed or because it did not compel the agency’s decision.” Id.

         Under Texas Occupations Code section 164.151, the Board “may reissue a
  license to practice medicine to a person whose license has been canceled, revoked,
  or suspended.”      Tex. Occ. Code Ann. § 164.151(a).        “[T]o be eligible for
  reinstatement or reissuance of a license an applicant must prove that the
  reinstatement or reissuance is in the best interests of: (1) the public; and (2) the
  person whose license has been canceled, revoked, or suspended.” Id. § 164.151(c).

         The Texas Administrative Code provides further guidance regarding these
  “best interest” requirements, which we discuss in detail below.        See 22 Tex.
  Admin. Code §§ 167.4-167.5 (Tex. Med. Bd., Reinstatement and Reissuance).

II.      Clayton’s Issues on Appeal

         Clayton raises three issues on appeal:

         1.     Clayton “met the statutory and regulatory requirements for re-issuance
                of his medical license.”
         2.     The Board’s decision to deny the reissuance of Clayton’s license is
                                            7
             “not legally authorized.”
      3.     The Board “should be estopped from denying re-issuance of Dr.
             Clayton’s license to practice medicine.”

In his first issue, Clayton discusses the “best interest” requirements and asserts the
evidence presented at the SOAH hearing satisfied these standards. We consider
this issue in conjunction with part of Clayton’s second issue, in which he argues
that the Board’s “best interest” determinations are not supported by substantial
evidence.

      We then proceed to examine the remainder of Clayton’s second issue and his
contention that certain findings of fact and conclusions of law are arbitrary and
capricious. Finally, we consider Clayton’s argument that the Board should be
estopped from denying reissuance of his license.

      A.     The Board’s “Best Interest” Determinations Are Supported by
             Substantial Evidence.
             1.    Best Interests of the Public

      Under the Texas Administrative Code, the “[b]est interests of the public
determination shall include:    consideration and examination of the underlying
action that led to the revocation in case of a physician whose license was revoked.”
See 22 Tex. Admin. Code § 167.4(1) (Tex. Med. Bd., Best Interests of the Public).
This determination also “may include, but not be limited to, an assessment by the
Board as to whether the physician demonstrates:

      (A) remediation of any competency, technical, educational, training
          or ethical limitations as found in the order leading to revocation
          or suspension of a license or any competency, technical,
          educational, training or ethical limitations found since the entry
          of the order;
      (B) that risk of further disciplinary proceedings for the revocation or
          suspension of the license will be minimal or minimized if the
          physician is returned to the practice of medicine and the public
                                          8
           will adequately be protected, whether by probationary order or
           other terms and conditions as agreed to by the physician or
           authorized by § 164.101 and § 164.102 of the Act;
      (C) that an adequate practice plan will be in place to reduce or
          eliminate the risk of further disciplinary proceedings by the
          board;
      (D) continued medical competency such that the physician is able to
          provide the same standard of medical care as any applicant for a
          license under Chapter 163 of this title (relating to Licensure).
          Further, the board shall require an applicant for reissuance to
          meet the qualifications and requirements set forth in Chapter 163
          of this title, including, but not limited to documentation of
          completion of the process of a current application for licensure;
          and
      (E) that the physician’s services are needed and would benefit the
          citizens of Texas.

Id. § 167.4(2)(A)-(E).

      In its final order, the Board concluded Clayton “failed to prove that the
reissuance of his license is in the public’s . . . best interests.” Asserting that this
conclusion is not supported by substantial evidence, Clayton points to certain
evidence as summarized below:

      •      Clayton paid his debt to society and no longer has any involvement in
             the criminal court system. Clayton testified that he learned “[d]on’t
             try to interpret the [IRS] regulations and do it yourself.”
      •      Clayton explained what it was like to be in prison and that he “learned
             his lesson.” Clayton said he will “never” make the same mistakes
             again.
      •      Clayton has completed a substantial amount of work at U.S. Imaging
             since his incarceration. Clayton has a practice plan in place and will
             return to U.S. Imaging as a radiologist if his license is reissued.
      •      Knudson testified that Clayton’s work at U.S. Imaging has been
             “[e]xtremely useful.” Knudson testified that Clayton was a good
             radiologist and that it would be in the public’s best interests if

                                          9
             Clayton’s license was reissued.

Considered in conjunction with the rest of the administrative record, this evidence
does not show that the Board’s “best interests of the public” determination lacks
substantial evidence. See Scally, 351 S.W.3d at 440-41. Clayton relies heavily on
his testimony at the SOAH hearing that he “learned his lesson” and will “never”
commit the same actions that led to his convictions.         But it was within the
factfinder’s discretion to determine the credibility of these assertions and the
weight to be afforded to them. See id. at 441. The factfinder weighed these
statements against other evidence suggesting the reissuance of Clayton’s license
was not in the public’s best interests and found the latter more convincing under
these facts; we decline to disturb this determination on appeal.

      The record also contains substantial evidence supporting the Board’s
conclusion that reissuance of Clayton’s license was not in the public’s best
interests. Specifically, the Board reasonably could have found that Clayton has not
remediated the ethical issues preceding the revocation of his license and is at risk
of further disciplinary proceedings. See 22 Tex. Admin. Code § 167.4(2)(A), (B)
(Tex. Med. Bd., Best Interests of the Public).

      The district court’s sentencing order notes that Clayton engaged in a
“deliberate[] and “willful[]” course of conduct whereby he refused to pay taxes
despite the advice of CPAs, the IRS, and other professionals. The order also states
that Clayton documented and prepared for a criminal trial stemming from these
actions and encouraged others “not to file or pay their taxes under the theory that
he allegedly espoused.”

      When asked about the statements in the sentencing order regarding his
willful failure to file taxes, Clayton responded:

      Well, it appears in [the sentencing] order, but I concluded that I didn’t
                                          10
      owe income taxes and that’s why I didn’t file. Nobody — the IRS did
      not — there’s nothing that exists that says the IRS says you’re
      required to file. There’s no tax professional advice. There’s nothing.

Clayton also asserted that “[t]he tax professionals [his] entire career have made
mistakes.” Contrary to the statements in the sentencing order, Clayton testified
that he did not have any professionals advise him that he was required to pay taxes.

      This pattern of conduct appears to have continued after Clayton was released
from incarceration. In its motion to revoke Clayton’s supervised release, the
government alleged Clayton made little progress paying his fine and court costs
despite earning approximately $120,000 a year; the motion also alleged numerous
other accounting irregularities.   The district court’s order revoking Clayton’s
supervised release and sentencing him to an additional 11 months supervised
release suggest these allegations have merit.

      Clayton said he was “surprised” when the government moved to revoke his
supervised release. Discussing the motion’s allegations regarding the fine and
court costs, Clayton said his probation officer had instructed him to pay only $25 a
month towards the balance owed. Clayton also pointed out that his probation
officer had recommended that Clayton be permitted to come off his supervised
release as originally scheduled. When asked generally about the other allegations
in the motion to revoke, Clayton said “[n]one of this was true.” Clayton said he
did not misrepresent his income and that his “son handled the financial stuff.”

      Clayton’s testimony at the SOAH hearing also suggests that some of his
current financial arrangements remain questionable. Clayton testified that he had
received over $100,000 in loans from Richey, including $65,000 to pay his fine
and prosecution costs as well as a $4,400 monthly loan. Clayton said these loans
were neither documented nor due by a particular date and that he planned to pay


                                         11
them back “[w]hen [he] can.” Despite acknowledging that the loans “might never
get paid back”, Clayton categorically denied owing taxes on the monthly $4,400
payment because “[i]t’s a loan.”

       At another point in his testimony, Clayton said he had a written promissory
note with Richey that included the $4,400 monthly payments. Clayton testified
that the note did not include the $65,000 Richey loaned him to pay off the fine and
prosecution costs stemming from his convictions.

       Clayton also testified that he currently owes approximately $450,000 in back
taxes. Clayton said he was currently paying $150 a month towards this liability.
Clayton testified that, according to “what the IRS says,” he will no longer have to
back his back taxes once the “two years remaining on the Statute of Limitations”
run.

       This evidence, considered as a whole, would permit reasonable minds to
conclude the public’s best interests would not be served by the reissuance of
Clayton’s medical license. See Scally, 351 S.W.3d at 441. The Board reasonably
could have concluded that Clayton has engaged in a pattern of questionable
financial behavior that has continued well after his convictions and the completion
of his prison sentence and supervised release. Therefore, we overrule Clayton’s
challenge to the Board’s “best interests of the public” determination.

             2.    Best Interests of the Physician

       With respect to the “best interests of the physician” determination, the
Board’s decision “may include, but not be limited to, an assessment by the Board
as to whether the physician:

       (1) understands all issues of competency, technical, educational,
           training or ethical limitations as found in the order which led to
           the revocation or suspension of a license; and

                                         12
       (2) demonstrates that risk of further disciplinary proceedings for the
           revocation or suspension of the license of the physician will be
           minimal or minimized if the physician is returned to the practice
           of medicine.

22 Tex. Admin. Code § 167.5(1), (2) (Tex. Med. Bd., Best Interests of Physician).

       In its final order, the Board concluded Clayton “failed to prove that the
reissuance of his license is in . . . his best interests.” Asserting that this conclusion
is not supported by substantial evidence, Clayton points to the same evidence
discussed above with respect to the Board’s “best interests of the public”
determination.     Clayton also points to evidence showing (1) the toll his
imprisonment took on his family, and (2) that the original revocation order had
nothing to do with Clayton’s competence as a physician or his ability to practice
medicine.

       Based on the evidence discussed above, however, the Board reasonably
could have concluded that Clayton (1) did not understand the ethical issues that led
to the revocation of his license, and (2) did not demonstrate that the risk of further
disciplinary proceedings will be minimized if he returns to practice. See id. In his
testimony, Clayton continued to challenge findings and conclusions made with
respect to his convictions and the revocation of his supervised release. Clayton
also downplayed some of his current financial irregularities and continued to assert
his interpretations of what the Tax Code requires with respect to his earnings and
the loans he received from Richey. The administrative record, considered as a
whole, would permit reasonable minds to conclude Clayton’s best interests would
not be served by the reissuance of his medical license. See Scally, 351 S.W.3d at
441.

       We overrule Clayton’s challenge to the Board’s “best interests of the
physician” determination.

                                           13
      B.    The Challenged Findings and Conclusions Are Not Arbitrary or
            Capricious.
      Clayton argues that the following findings of fact (“FOF”) and conclusions
of law (“COL”) in the Board’s final order are arbitrary and capricious:

      FOF 15     Dr. Clayton did not adequately address the U.S. Attorney’s
                 allegations and did not adequately explain why, if his actions
                 were completely innocent, [District Court] Judge Sparks chose to
                 extend the supervised release period.

      FOF 16     Dr. Clayton’s testimony at the hearing, that his actions were not
                 willful and were not contrary to the advice of tax professionals,
                 did not comport with Judge Sparks’s findings in the 2006 case.
      FOF 17     The evidence did not show that Dr. Clayton has remediated any
                 ethical limitations found in the revocation order or since the entry
                 of the order.

      FOF 18     Dr. Clayton failed to show that the risk of further disciplinary
                 proceedings would be minimized, because he failed to prove he
                 would not engage in further financial improprieties.
      COL 6      Dr. Clayton’s criminal convictions can be considered in
                 determining whether reissuance is in the public’s and Dr.
                 Clayton’s own interests under 22 Texas Administrative Code
                 (TAC) §§ 167.4 and 167.5.

      COL 9      Dr. Clayton failed to prove that he has remediated the ethical
                 limitations found in the order leading to revocation or ethical
                 limitations found since the entry of the order, as required by 22
                 TAC § 167.4(1).

      COL 10     Dr. Clayton failed to prove that the risk of further disciplinary
                 proceedings for the revocation or suspension of the license will
                 be minimal or minimized if he is returned to the practice of
                 medicine, as required by 22 TAC § 167.4(2) and .5(2).

      COL 12     Dr. Clayton failed to prove that the reissuance of his license is in
                 the public’s and his best interests as those terms are defined by
                 the Board’s rules.

                                         14
FOF 17 and 18 and COL 9, 10, and 12 address determinations relevant to and
subsumed within the best interest analyses discussed above in section II.A. In that
section, we concluded that the Board’s “best interest” determinations were
supported by substantial evidence. Clayton does not raise any new challenges to
FOF 17 and 18 and COL 9, 10, and 12 that warrant revisiting them. We overrule
Clayton’s challenges to FOF 17 and 18 and COL 9, 10, and 12.

      FOF 15 states that Clayton did not adequately explain why the district court
extended his supervised release period after the government filed its motion to
revoke. This finding is neither arbitrary nor capricious. At the SOAH hearing,
Clayton was questioned regarding the basis for the government’s motion to revoke
and, in response, generally asserted that “[n]one of this was true.” With respect to
his $25 a month payment towards the $57,000 he owed in fines and prosecution
costs, Clayton asserted that he was doing what his probation officer instructed him
to do (despite his $120,000 annual salary). The Board reasonably could find that
these explanations were inadequate concerning the reasons the district court
extended his supervised release.

      FOF 16 states Clayton’s testimony that the actions underlying his
convictions were “not contrary to the advice of tax professionals” and did not
comport with the district court’s sentencing order. As discussed above in Section
I.A.1., this is an accurate reflection of Clayton’s testimony on this point.
Therefore, FOF 16 is neither arbitrary nor capricious.

      COL 6 discusses factors that may be considered pursuant to 22 Texas
Administrative Code sections 167.4 and 167.5. These sections were discussed in
detail above; both suggest the factfinder, when determining whether to reissue a
medical license, consider the ethical limitations and disciplinary proceedings that
preceded revocation of the license. See 22 Tex. Admin. Code §§ 167.4(2)(A), (B),

                                         15
167.5(1), (2) (Tex. Med. Bd., Reinstatement and Reissuance). Clayton’s criminal
convictions are relevant to these determinations. COL 6 is neither arbitrary nor
capricious.

      We overrule Clayton’s challenges to FOF 15, 16, 17, and 18 and COL 6, 9,
10, and 12.

      C.      Estoppel Does Not Apply to the Board’s Actions.
      In his final issue, Clayton contends that “the Board should be estopped from
denying [his] application for reissuance of his medical license” because “the Board
misrepresented its true intent, which was to never re-issue [his] license no matter
what steps he took or what requirements he met.” Clayton asserts the Board knew
“full well that it never intended to reissue” his license but nonetheless asked him
“to jump through hoop after hoop over a three-year period” as he completed the
reissuance process.

      To support this contention, Clayton relies on the elements necessary to
establish equitable estoppel. Under this doctrine, “a party is precluded, due to its
voluntary conduct, from asserting rights it might otherwise possess against another
person who has relied on the party’s conduct to change his position for the worse.”
Comiskey v. FH Partners, LLC, 373 S.W.3d 620, 637 (Tex. App.—Houston [14th
Dist.] 2012, pet. denied). Equitable estoppel requires evidence of:

      1.      a false representation or concealment of material facts;

      2.      made with actual or constructive knowledge of those facts;

      3.      with the intention that it should be acted on;

      4.      to a party with knowledge, or the means of knowledge, of those facts;

      5.      who detrimentally relied upon the misrepresentation.


                                           16
Id.

      Clayton’s estoppel argument relies on the 2007 agreed order he entered into
with the Board, by which he agreed to the Board’s revocation of his medical
license.   The agreed order is premised on Texas Occupations Code section
164.057, which requires revocation of a physician’s license upon final conviction
of a felony. See Tex. Occ. Code Ann. § 164.057(b). The agreed order states:

      If upon termination of his incarceration, [Clayton] wishes to seek re-
      issuance of his Texas Medical License, [Clayton] must comply with
      all applicable statutes and rules, including but not limited to, Section
      164.151 of the Medical Practice Act, and Board Rule 167, related to
      Reinstatement and Reissuance of Licenses.
The agreed order is clear that Clayton could seek reissuance of his license after he
completed his period of incarceration — it does not guarantee that his medical
license would be reissued.     Accordingly, the agreed order does not support
Clayton’s estoppel argument.

             We overrule Clayton’s final issue.

                                   CONCLUSION

      We overrule Clayton’s issues on appeal and affirm the trial court’s February
15, 2019 final judgment.




                                      /s/    Meagan Hassan
                                             Justice


Panel consists of Chief Justice Christopher and Justices Jewell and Hassan.


                                        17